Citation Nr: 0844237	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO. 06-08 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1944 until 
May 1947. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. The matter has since been 
transferred to the jurisdiction of the RO in Atlanta, 
Georgia. 

The May 2004 rating decision also included a denial for a 
rating increase for the veteran's left radial nerve injury 
and a denial of service connection for degenerative joint 
disease of the right knee.  No Substantive Appeal was filed 
for those claims and the May 2004 rating decision became 
final in regards to those claims.


FINDINGS OF FACT

1. The veteran is service-connected for a left radial nerve 
disorder, with a 40 percent evaluation; post traumatic stress 
disorder (PTSD), with a 30 percent evaluation; residuals to a 
gunshot wound to muscle group XX, with a 10 percent 
evaluation; and residuals to a gun shot wound to muscle group 
VII, left, with a 10 percent evaluation. 

2. The veteran's service-connected disabilities prevent him 
from securing and following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for the establishment of TDIU, due to service-
connected disabilities including a left radial nerve injury, 
PTSD, residuals of a gunshot wound to muscle group XX, and 
residuals to a gunshot wound to left muscle group VIII, have 
been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefit 
sought on appeal. Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed. 

Merits of the Claim
 
The veteran essentially contends that his service-connected 
disabilities, including a left radial nerve injury, PTSD, 
residuals of a gunshot wound to muscle group XX, and 
residuals to a gunshot wound to left muscle group VIII have 
made him unable to secure and follow substantially gainful 
employment. 

Total disability ratings for compensation may be assigned 
where the schedular rating for service-connected disability 
or disabilities is less than 100 percent, when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age. 38 
C.F.R. §§ 3.340, 3.341.

According to 38 C.F.R. § 4.16, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

The veteran has more than two service-connected disabilities, 
and one such disability (left radial nerve impairment) is 
rated as 40 percent disabling.  The combined rating of all 
the service-connected disabilities is 70 percent.  Therefore, 
the veteran meets the schedular criteria for eligibility to 
be considered for TDIU under the provisions of 38 C.F.R. § 
4.16(a).

The Board notes 38 C.F.R. § 4.16(b) provides that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 

The evidence of record reveals, as indicated in a December 
2004 VA Psychosocial Assessment, that the veteran has a 9th 
grade education and over 80 years of age. He ran a service 
station for approximately 40 years, but was hampered in his 
ability to perform his work due to his PTSD symptoms, 
including poor short term memory. However, in his August 2008 
hearing testimony, the veteran reported that he was employed 
part-time in 2003 moving cars, but that he had to stop 
working after a heart attack. He further stated that he has 
not been able to find employment since that time. 

The veteran's medical records indicate that his PTSD symptoms 
include angry outbursts, poor short term memory, and social 
isolation. During his September 2005 VA examination for PTSD, 
the veteran reported that he was susceptible to environmental 
triggers and avoided excessive noise and violent themes. He 
had increased irritability and social withdrawal. There were 
no significant periods of symptom remission. The examiner 
also noted that the veteran had chronic physical problems 
secondary to his service related gunshot wound. Additionally, 
a March 2004 VA Progress Note found the veteran to be 
unemployable due to his multiple medical problems. 

The veteran's PTSD symptoms, including his limited ability to 
interact appropriately with others, problems of concentration 
and memory, and anger control problems, when considered in 
conjunction with his gunshot wound residuals and left radial 
nerve injury clearly interfere with his capacity to engage in 
substantially gainful employment. The Board also finds the 
veteran's lay statements regarding his inability to find work 
to be credible.  Additionally, the medical records document 
severe restrictions in activities of daily living and 
employment due at least in part to his service-connected 
disabilities. As the evidence of record is at least as at 
equipoise, the benefit of the doubt rule applies.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). Therefore, the Board 
concludes that entitlement to a total evaluation based on 
individual unemployability based on his service-connected 
disabilities is warranted.


ORDER

TDIU, due to service-connected disabilities, is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


